Title: To Thomas Jefferson from John L. Thomas, 4 April 1825
From: Thomas, John L.
To: Jefferson, Thomas


Dear Sir
Charlottesville
April 4th 1825
I wrote to you from our last Court (March) informing you that Mrs. Eppes the  Extx of John W Eppes decd had Enclosed to me a Dft on you for one hundred Dollars, the Bals due by the sd Eppes to the University of Va and requesting me to forward her a receipt for the same—I have not heard from you since, and as mrs. Eppes may be uneasy, to hear whether dft arrived safe. Will you do me the favour to let me hear as soon as Convenient in relation, to it.yrs RespyJ L ThomasCollector for the University of Va